IN THE SUPREME COURT OF THE STATE OF DELAWARE

 RYAN RICHMOND,                           §
                                          §
       Defendant Below,                   §   No. 70, 2022
       Appellant,                         §
                                          §   Court Below—Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   Cr. ID No. 1208023790 (N)
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                          Submitted: April 18, 2022
                          Decided:   June 22, 2022

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                      ORDER

      Upon consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record on appeal, it appears to the Court that:

      (1)    The appellant, Ryan Richmond, filed this appeal from a Superior Court

order denying his motion for correction of illegal sentence under Superior Court

Criminal Rule 35(a). The State of Delaware has filed a motion to affirm the

judgment below on the ground that it is manifest on the face of Richmond’s opening

brief that his appeal is without merit. We agree and affirm.

      (2)    The record reflects that, on May 15, 2014, Richmond pleaded guilty to

manslaughter as a lesser included offender of second-degree murder, first-degree
assault as a lesser-included offense of attempted first-degree murder, and possession

of a firearm during the commission of a felony (“PFDCF”). As part of the plea

agreement, the State agreed not to recommend more than fifteen years of Level V

incarceration. Richmond was free to argue for a lesser sentence. The Superior Court

immediately sentenced Richmond to three years of Level V incarceration for

PFDCF. On October 10, 2014, the Superior Court sentenced Richmond for the other

convictions as follows: (i) for manslaughter, twenty-five years of Level V

incarceration, suspended after six years for one year of Level III probation; and (ii)

for first-degree assault, twenty-five years of Level V incarceration, suspended after

six years for one year of Level III probation.

         (3)    Richmond did not appeal but did file motions for sentence reduction in

November 2014 and May 2015. The Superior Court denied the motions. On June

29, 2015, Richmond filed a petition for relief from judgment, arguing that it was

unfair that his sentence was similar to the sentences of his co-defendants, who were

not first-time offenders like him. The Superior Court treated the motion as a motion

for sentence modification under Rule 35(b) and denied it. On appeal, this Court

affirmed the Superior Court’s judgment.1

         (4)    On May 11, 2016, Richmond filed another motion for sentence

reduction under Rule 35(b). Richmond argued that the Department of Correction


1
    Richmond v. State, 2016 WL 521686 (Del. Feb. 9, 2016).
                                               2
was not providing him adequate treatment for his sickle cell anemia. The Superior

Court denied the motion. On appeal, this Court affirmed the Superior Court’s

judgment.2

       (5)    On October 13, 2021, Richmond filed a motion for correction of illegal

sentence under Rule 35(a). The Superior Court treated the motion as a motion for

sentence reduction under Rule 35(b) and denied it as repetitive and untimely.

Richmond filed a motion for reargument, which the Superior Court also denied. This

appeal followed.

       (6)    We review the denial of a motion for sentence correction for abuse of

discretion, although questions of law are reviewed de novo.3 A motion for sentence

correction under Rule 35(a) is very narrow in scope.4 A sentence is illegal if it

exceeds statutory limits, violates double jeopardy, is ambiguous with respect to the

time and manner in which it is to be served, is internally contradictory, omits a term

required to be imposed by statute, is uncertain as to its substance, or is a sentence

that the judgment of conviction did not authorize.5 Although a motion to correct an

illegal sentence may be filed at any time, a motion to correct a sentence imposed in

an illegal manner filed more than ninety days after imposition of sentence will be



2
  Richmond v. State, 2016 WL 6092472 (Del. Oct. 18, 2016).
3
  Fountain v. State, 2014 WL 4102069 (Del. Aug. 19, 2014).
4
  Brittingham v. State, 705 A.2d 577, 578 (Del. 1998).
5
  Id.
                                             3
considered only in extraordinary circumstances or if the Department of Correction

files an application under Section 4217.6

      (7)    As he did below, Richmond relies on this Court’s decision in Gibson v.

State7 to argue that his sentence is illegal because the sentencing judge failed to

comply with 11 Del. C. § 4204(n). Section 4204(n) requires a judge to set forth on

the record the reasons for deviating from the presumptive sentence set forth in the

Sentencing Accounting Commission (“SENTAC”) guidelines.              In Gibson, the

defendant appealed his sentence based on the judge’s failure to comply with Section

4204(n) at a resentencing hearing.8 This Court concluded that the defendant’s

criminal history meant his sentence fell within the SENTAC guidelines, but

emphasized that sentencing judges should comply with Section 4204(n).9

      (8)    Unlike Gibson, this appeal arises from the denial of a motion for

correction of illegal sentence filed years after the imposition of sentence. As the

State argues in its motion to affirm, the Court has previously construed a motion for

sentence correction based on the sentencing judge’s failure to explain their reasons

for departing from the SENTAC Guidelines as a claim that the sentence was imposed




6
  Super. Ct. Crim. R. 35(a), (b).
7
  2020 WL 7213227 (Del. Dec. 3, 2020).
8
  Id. at *1.
9
  Id. at *3.
                                            4
in an illegal manner that must be raised within ninety days of sentencing.10 Absent

extraordinary circumstances, which Richmond has not identified, his motion was

untimely. As this Court has also held, a sentence is not illegal simply because it

exceeds the SENTAC guidelines.11 We therefore affirm the Superior Court’s denial

of Richmond motion for correction of illegal sentence, albeit on grounds different

than those relied upon by the Superior Court.12

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.


                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                  Chief Justice




10
   See, e.g., Walters v. State, 2013 WL 4540040, at *1 (Del. Aug. 23, 2013) (construing motion
for sentence correction based on the sentencing judge’s failure to give his reasons for departing
from the SENTAC guidelines on the record as a claim that sentence was imposed in an illegal
manner).
11
   See, e.g., Ramos v. State, 2022 WL 457374, at *2 (Del. Feb. 14, 2022) (affirming the Superior
Court’s denial of motion for sentence correction and noting that “a sentence is not illegal simply
because it exceeds the SENTAC guidelines”); Jenkins v. State, 2019 WL 4923266, at *1 (Del. Oct.
4, 2019) (affirming the Superior Court denial of a motion for sentence correction and noting that
“[a] judge’s departure from the SENTAC guidelines does not make a sentence illegal”).
12
   Unitrin, Inc. v. Am. Gen. Corp., 651 A.2d 1361, 1390 (Del. 1995) (noting that the Delaware
Supreme Court may affirm a trial court’s judgment for reasons different than those articulated by
the trial court).

                                                5